DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanna et al. (US 20200328054) hereafter “Hanna”.
Regarding claim 21, Hanna discloses a kit for retrofitting a switching apparatus (Fig. 1) such that the switching apparatus is connectable to a utility structure or an insulating mounting bracket (14), the kit comprising: an attachment apparatus comprising a first end (top of 36) and a second end (bottom of 38), wherein the first end is configured for attachment to a tank (34) of the switching apparatus, and the second end is configured for attachment to the utility structure such that the attachment apparatus is configured to mount the switching apparatus to the utility structure; a first mounting assembly (18) configured to attach a first terminal (116) of the switching apparatus to a lower portion of the insulating mounting bracket; and a second mounting assembly (16) configured to attach a second terminal of the switching apparatus to an upper portion of the insulating mounting bracket (Fig. 1).
Regarding claim 22, Hanna discloses a system comprising: a switching apparatus (100) comprising: a body (34) comprising a sidewall (sidewalls of 34) that defines an interior space (Fig. 3); a tank (the lower portion of 38) coupled to the body; a circuit interrupter in the interior space of the body (Fig. 6), the circuit interrupter comprising a switch capable of repeatedly opening and closing (¶ [0041]); a first terminal (116) electrically connected to the circuit interrupter; and a second terminal (114) electrically connected to the circuit interrupter; and an attachment apparatus configured for attachment to a utility structure and to the switching apparatus such that the attachment apparatus is configured to mount the switching apparatus to the utility structure (Figures 26A-28), wherein the attachment apparatus comprises a support comprising a first end (top of 36) and a second end (bottom of 38), the first end is configured for attachment to the tank of the switching apparatus, and the second end is configured for attachment to the utility structure; and the utility structure comprises one or more of a utility pole and a cross-arm (Fig. 1).
Regarding claim 25, Hanna further discloses the utility structure comprises a cross arm and a utility pole, the attachment apparatus comprises a first attachment apparatus configured to mount the switching apparatus to a first portion of the utility structure (14), and the system further comprises a second attachment apparatus configured to mount the switching apparatus to a second portion of the utility structure, and wherein the first portion of the utility structure comprises the utility pole (the pole of 14), and the second portion of the utility structure comprises the cross-arm mounted on the utility pole (Fig. 26A).
Regarding claim 26, Hanna further discloses a switching apparatus (100) comprising: a body (34) comprising: a sidewall (sidewalls of 34) that extends from a first end to a second end (Fig. 1), the sidewall defining an interior space; and a plurality of electrically insulating sheds (insulating bushings on 114) that extend radially outward from an exterior surface of the sidewall (Fig. 3); a grounded tank (34) coupled to the body; a circuit interrupter (100) in the interior space of the body; a first terminal (116) electrically connected to the circuit interrupter; and a second terminal (114) electrically connected to the circuit interrupter, wherein the switching apparatus is configured to be mechanically connected to at least two different types of mounting structures (¶ [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna in view of Smith et al. (US 2020/0266620) hereafter “Smith”.
Regarding claim 17, Hanna discloses a system (Fig. 1) comprising: an insulating mounting bracket (12) comprising an upper portion and a lower portion (Fig. 1); a switching apparatus comprising: a body (34) that extends along a direction from a first end (top of 36) to a second end (bottom of 38), a first terminal (116), a second terminal (114), and a circuit interrupter (100) electrically connected to the first terminal and the second terminal; a first mounting assembly (18) configured to connect the first terminal to the lower portion of the insulating mounting structure (Fig. 26A); and a second mounting assembly (16) configured to mechanically connect the second terminal to an upper portion of the insulating mounting structure.
However Hanna fails to disclose the first mounting assembly does not permit the body to rotate about the lower portion of the insulating mounting structure.
Smith teaches a dropout recloser in which the first mounting assembly (104) does not permit the body (120) to rotate about the lower portion of the insulating mounting structure (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna’s device according to known methods to incorporate the teachings of Smith to employ a known structure for the mounting assembly in order to securely attach the body to the mounting bracket and improve the structural support for the assembly.  
Regarding claim 18, Hanna further teaches the system further comprises a damping apparatus (30) configured to damp intentional movement of the body relative to the insulating mounting structure (12).
Regarding claim 19, the combination of Hanna and Smith further teaches the damping apparatus is part of one or more of the first mounting assembly and the second mounting assembly, and the damping apparatus is configured to damp one or more of intentional rotational motion or translational motion of the body (Figures 26A-28 of Hanna).
Regarding claim 20, Hanna further teaches the damping apparatus comprises a frictional region (28) configured to engage a connection portion coupled to the switching apparatus (¶ [0039]).
Regarding claim 29, the combination of Hanna and Smith further teaches the first mounting assembly does not permit the body to rotate about the lower portion of the insulating mounting structure, thereby preventing the switching apparatus from dropping out of the insulating mounting structure (Fig. 1 of Smith).


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a mounting interface accessible from an exterior of the body; and a plurality of electrically insulating sheds that extend radially outward from an exterior surface of the sidewall; a circuit interrupter in the interior space of the body; a first terminal electrically connected to the circuit interrupter; a first mounting assembly attached to the first terminal; a second terminal electrically connected to the circuit interrupter; and a second mounting assembly attached to the second terminal, wherein the mounting interface is configured to mechanically connect to a first type of mounting structure, and the first and second mounting assemblies are configured to mechanically connect to a second type of mounting structure that is different from the first type of mounting structure such that the switching apparatus is configured to be mechanically connected to at least two different types of mounting structures and in combination with the rest of the limitations of the claim.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 24, the prior art fails to disclose or teach the second mounting assembly configured to attach the second terminal of the switching apparatus to an upper portion of the insulating mounting bracket, wherein the switching apparatus is configured to be attached to the utility structure or to the insulating mounting bracket.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed on 07/29/2022 have been fully considered.
Regarding claims 17-20 and 29 the filed arguments have been considered but are moot due to the new grounds of rejection.
Regarding claims 21-22 and 25-26, the current claim language does not specify that the upper housing and the lower housing should be attached to the attachment apparatus separately. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/Examiner, Art Unit 2833   


/EDWIN A. LEON/Primary Examiner, Art Unit 2833